                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 W. DENNIS LORD,                                    )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )     NO. 3:18-cv-00729
                                                    )     CHIEF JUDGE CRENSHAW
 SESAC, INC.,                                       )
                                                    )
         Defendant.                                 )


                                               ORDER

        This case is set for a jury trial on November 19, 2019, beginning at 9:00 a.m. in Courtroom

A-859, United States Courthouse, 801 Broadway, Nashville, TN. Counsel for the parties shall

appear for a Pretrial Conference in this Court on November 8, 2019. All lawyers who will

participate in the trial must attend the pretrial conference. If a settlement is reached before two

business days of trial the cost of summoning the jury may be assessed against the parties.

                                       Pretrial Filing Deadlines

        Counsel shall submit a Joint Proposed Pretrial Order to the Court by November 1, 2019.

The Pretrial Order shall contain: (1) a recitation that the pleadings are amended to conform to the

Pretrial Order and that the Pretrial Order supplants the pleadings; (2) a statement of the basis for

jurisdiction in this Court; (3) a short summary of the Plaintiff's theory (no more than one page);

(4) a short summary of the Defendant's theory (no more than one page); (5) a statement of the

issues, including a designation of which issues are for the jury and which are for the Court; (6) a

succinct statement of the relief sought; (7) a summary of any anticipated evidentiary disputes; and

(8) an estimate of the anticipated length of the trial.

                                                   1




      Case 3:18-cv-00729 Document 20 Filed 10/17/18 Page 1 of 3 PageID #: 55
       The parties shall also submit to the Court, by November 1, 2019, the following:

       (1)     joint proposed jury instructions and verdict forms as follows: Counsel shall

exchange proposed jury instructions on the substantive law of this specific case and proposed

verdict forms and confer to reach agreement. Thereafter, counsel shall jointly prepare and file a

set of agreed, proposed, case specific, jury instructions and verdict forms. Each proposed jury

instruction shall include citations to supporting authorities. Counsel shall separately file any

disputed jury instructions or verdict forms. Each counsel shall email a Word/Wordperfect version

of    the    jury      instructions    and   proposed    verdict   forms    to    chambers      at

melissa_seay@tnmd.uscourts.gov.

       (2)     witness lists, except for witnesses solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3);

       (3)     exhibit lists, except for documents solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3);

       (4)     any stipulations; and

       (5)     any expert reports.

                            Motions in Limine and Objections to Experts

       By October 25, 2019, the parties shall file any motions in limine and any motions objecting

to expert testimony. Any responses to such motions shall be filed by November 1, 2019.

                                             Discovery

       Expert witness disclosures shall be made timely, in accordance with Local Rule

39.01(c)(5)c. Supplemental responses to interrogatories, requests for production and requests for

admissions shall be made timely in accordance with Local Rule 33.01(a). Objections to the use


                                                 2




     Case 3:18-cv-00729 Document 20 Filed 10/17/18 Page 2 of 3 PageID #: 56
of a deposition at trial shall be made timely in accordance with Local Rule 39.01(c)(4).The Court

may exclude evidence, or order other sanctions, for violation of a duty or deadline to make or

supplement expert witness disclosures or discovery responses..

                              Employment Discrimination Damages

       In addition, the parties shall file briefs, on or before November 1, 2019, on what damages

are recoverable in this action and, for each, whether the Court or the jury determines the amount.

                                            Pretrial Conference

       Counsel shall be prepared, at the Pretrial Conference, to:

       (1)     identify and discuss undisputed facts and issues;

       (2)     discuss the status of discovery;

       (3)     preview proposed testimony;

       (4)     discuss expert testimony;

       (5)     preview proposed exhibits;

       (6)     discuss motions in limine;

       (7)     discuss proposed jury instructions and verdict forms;

       (8)     discuss settlement; and

       (9)     discuss pretrial briefs.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  3




     Case 3:18-cv-00729 Document 20 Filed 10/17/18 Page 3 of 3 PageID #: 57
